                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RICKY E. RUSSELL,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-605-JD-MGG

 CHRISTOPHER C. MYERS, JOE
 SOBOSLOY, TRACI RIGGLE, and
 SKYLER SPURLING-NEWSOME,

                     Defendants.

                                   OPINION AND ORDER

       Ricky E. Russell, a prisoner without a lawyer, filed a complaint against four

defendants. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Defendants Christopher C. Myers, Joe Sobosloy, and Skyler Spurling-Newsome

work for a private law firm. Russell alleges he hired the firm to represent him, but they

did not file a lawsuit and now he is barred from pursuing the claim. “In order to state a

claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him

of a federal constitutional right; and (2) that the defendants acted under color of state
law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). Russell alleges these defendants

denied him access to the court. However they did not act under color of state law. While

the conduct of private actors can transform them into state actors for § 1983 purposes,

the facts must permit an inference that defendant’s actions are “fairly attributable to the

state.” L.P. v. Marian Catholic High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (quoting Lugar

v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)). Here, no such inference is possible. These

private individuals did not work for the State. Rather, Russell hired them to sue State

employees.

       Russell also sues Traci Riggle, the mail room supervisor at the Miami

Correctional Facility. He alleges a check and legal mail was not sent out of the facility.

He alleges she does not know the location of the check or his legal mail. It is unclear

why he believes any of this states a claim against Riggle. He does not allege she knew or

did anything. “[P]ublic employees are responsible for their own misdeeds but not for

anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). “Only persons who

cause or participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609

(7th Cir. 2007). Therefore this complaint does not state a claim.

       Nevertheless, Russell may file an amended complaint if he has additional facts

explaining why Traci Riggle is personally responsible for a constitutional violation. See

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013).

       For these reasons, the court GRANTS Ricky E. Russell until June 28, 2019, to file

an amended complaint and CAUTIONS him if he does not respond by the deadline,

this case will be dismissed without further notice.


                                              2
SO ORDERED on May 21, 2019

                                     /s/ JON E. DEGUILIO
                                 JUDGE
                                 UNITED STATES DISTRICT COURT




                             3
